 


109 HR 526 IH: 21st Century Science for Nuclear Waste Disposal Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 526 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Ms. Berkley introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To redirect the Nuclear Waste Fund established under the Nuclear Waste Policy Act of 1982 into research, development, and utilization of risk-decreasing technologies for the onsite storage and eventual reduction of radiation levels of nuclear waste, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 21st Century Science for Nuclear Waste Disposal Act. 
2.FindingsThe Congress makes the following findings: 
(1)Under the Nuclear Waste Policy Act of 1982, the storage of high-level radioactive waste, transuranic waste, and spent nuclear fuel is to be located at a central repository. 
(2)The Department of Energy estimates that completing the Yucca Mountain central repository project will cost $58,000,000,000, making the project one of the most costly public works projects in the world. 
(3)Numerous geological and hydrological conditions found at Yucca Mountain support the contention that Yucca Mountain is not a suitable site for a central repository. 
(4)Public health and safety regulations have consistently been altered in order to make Yucca Mountain appear to be a feasible option. 
(5)Storing high-level radioactive waste in a central repository at Yucca Mountain would require the transportation of more than 70,000 tons of nuclear waste through 43 States, and through hundreds of cities and towns. Fifty million Americans live within one half mile of the shipping routes, creating an unacceptable risk of catastrophic radiation exposure. 
(6)Storage of high level nuclear waste at a central repository will do virtually nothing to reduce the volume of high level waste at nuclear power plants. The estimated 43,500 metric tons of high level waste at these plants would be reduced to only 42,500 metric tons during the projected 38 years from opening to closing of a central repository, with no plan in place to improve the efficacy of on-site storage facilities located across the Nation.  
(7)Current nuclear power reactor sites can safely store high-level radioactive waste for another 100 years (according to the Nuclear Regulatory Commission). By implementing the most advanced existing technology, nuclear power reactor sites could store waste for an additional 100 years, thus eliminating the need to immediately site a central repository. 
(8)The United States can create solutions to the long-term problems of storing high-level radioactive waste by exploring emerging technologies with the potential to neutralize highly radioactive waste. 
(9)The research, development, and utilization in the United States of risk-decreasing technologies for the safe disposal of nuclear waste is not only feasible, but it is our best alternative to storing high-level nuclear waste at a central repository. 
(10)The Nuclear Waste Fund has accumulated more than $10,000,000,000 to store high-level nuclear radioactive waste in a central repository, a failed concept. Given the scientific evidence against the Yucca Mountain site, and the health and safety problems inherent in the concept of a central high-level radioactive waste repository, the Nuclear Waste Fund should be directed toward the research, development, and utilization of these alternative waste storage and disposal technologies to better protect our environment. 
(11)The insurmountable problems associated with storing nuclear waste in a central repository requires the Congress to terminate the Yucca Mountain Project and to immediately launch a focused research and development program to develop safe nuclear waste disposal technologies. 
3.Nuclear Waste FundSection 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended— 
(1)in subsection (a)— 
(A)by striking Contracts.—(1) In the and all that follows through described in subsection (d). and inserting Payments.—(1) The Secretary shall provide for payments into the Nuclear Waste Fund of fees pursuant to paragraph (2) for use as provided in this section.; 
(B)by striking paragraphs (3), (5), and (6) and redesignating paragraph (4) as paragraph (3); and 
(C)in paragraph (3), as so redesignated by subparagraph (B) of this paragraph— 
(i)by striking paragraphs (2) and (3) above and inserting paragraph (2); 
(ii)by striking offset the costs as defined in subsection (d) herein and inserting support the uses described in subsection (c); 
(iii)by striking recover the costs incurred and all that follows through full cost recovery. and inserting support the uses described in subsection (c), the Secretary shall propose an adjustment to the fee to fully support those uses. The Secretary shall also annually adjust the fee for inflation.; and 
(iv)by striking this proposal for such an adjustment to Congress and all that follows through the Energy Policy and Conservation Act and inserting proposals for fee adjustment to Congress; 
(2)by striking subsections (b) and (d); 
(3)by redesignating subsections (c) and (e) as subsections (b) and (d), respectively; 
(4)in subsection (b), as so redesignated by paragraph (3) of this section— 
(A)by striking , (b), and (e) and inserting and (d) in paragraph (1); 
(B)by inserting and at the end to paragraph (1); 
(C)by striking ; and at the end of paragraph (2) and inserting a period; and 
(D)by striking paragraph (3); 
(5)by inserting after subsection (b), as so redesignated by paragraph (3) of this section, the following new subsection: 
 
(c)Uses of Nuclear Waste FundThe Nuclear Waste Fund shall be available to the Secretary only to pay the cost of research, development, and utilization in the United States of risk-decreasing technologies, with an emphasis on technologies that— 
(1)increase the length of time that nuclear waste can be safely stored at or near— 
(A)in the case of waste existing on the date of enactment of the 21st Century Science for Nuclear Waste Disposal Act, the site where the waste was located on such date of enactment; and 
(B)in the case of waste not existing on the date of enactment of the 21st Century Science for Nuclear Waste Disposal Act, the site where the waste is generated; 
(2)require the least amount of transportation of nuclear waste practicable; and 
(3)reduce the level of radiation of the nuclear waste.The Government shall not use any funds for research, development, or implementation of a central high-level radioactive waste and spent nuclear fuel repository.; and 
(6)in subsection (d), as so redesignated by paragraph (3) of this section, by striking subsection (d) in paragraph (6) and inserting subsection (c). 
4.Repeals and redesignations 
(a)In generalThe Nuclear Waste Policy Act of 1982 is amended— 
(1)by redesignating section 151 as section 10 and moving it to appear after section 9, and by repealing the remainder of title I; 
(2)by repealing title II; 
(3)by redesignating sections 302 and 306 as sections 11 and 12, respectively, and moving them to appear after section 10, and by repealing the remainder of title III; 
(4)by repealing title IV; and 
(5)by repealing title V. 
(b)Conforming amendmentsThe Nuclear Waste Policy Act of 1982 is amended— 
(1)in section 2— 
(A)by striking paragraphs (1), (2), (4), (5), (8), (10), (11), (13), (14), (15), (17), (19), (21), (22), (25), (26), (27), (28), (30), (31), (32), (33), and (34); 
(B)by redesignating paragraphs (3), (6), (7), (9), (12), (16), (18), (20), (23), (24), and (29) as paragraphs (1), (2), (3), (4), (5), (6), (7), (10), (11), (12), and (13) respectively; and 
(C)by inserting after paragraph (7), as so redesignated by subparagraph (B) of this paragraph, the following new paragraphs: 
 
(8)ResearchThe term research includes both basic and applied research. 
(9)Risk-decreasing technologiesThe term risk-decreasing technologies means technologies that reduce the adverse impact nuclear waste has on human and ecological health and well-being through reduction in radiation levels and other methods.; and 
(2)in section 8— 
(A)by striking subsection (c) and inserting subsection (b) in subsection (a); 
(B)by striking subsection (b); and 
(C)by redesignating subsection (c) as subsection (b). 
(c)Table of contents amendmentsThe items in the table of contents of the Nuclear Waste Policy Act of 1982 relating to titles I through V are repealed, and the following items are inserted after the item relating to section 9: 
 
 
Sec. 10. Financial arrangements for site closure 
Sec. 11. Nuclear Waste Fund 
Sec. 12. Nuclear Regulatory Commission training authorization. 
5.Repeal of special rules for nuclear decommissioning costs 
(a)In generalSection 468A of the Internal Revenue Code of 1986 is hereby repealed. 
(b)Conforming amendments 
(1)Subparagraph (B) of section 172(f)(1) of such Code is amended by striking or 468A(a). 
(2)The table of sections for subpart C of part II of subchapter E of chapter 1 of such Code is amended by striking the item relating to section 468A. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
